DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1, 9, 7, and 24 under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0137806 Al ("Islam") in view of W02021035559A1 ("Zhang"), further in view of U.S. Publication No. 2020/0008240 Al ("Golitschek") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180139781-A1 to Park and US20210076429-A1 to Pelletier.
Applicant’s arguments, see pages 9, filed 01/31/2022, with respect to the rejection(s) of claim(s) 2-4, 10-12, 18-20, and 25-27 under 35 U.S.C. 103 as being unpatentable over Islam in view of Zhang and Golitschek, further in view of U.S. Publication No. 2012/0082107A1 ("Ou") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180139781-A1 to Park and US20210076429-A1 to Pelletier.
Applicant’s arguments, see pages 9, filed 01/31/2022, with respect to the rejection(s) of claim(s) 5, 13, 21, and 28 under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, and Golitschek, further in view of US Publication No. 2019/0246420A1 ("Park") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180139781-A1 to Park and US20210076429-A1 to Pelletier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200137806 A1 to Islam in view of US-20180139781 to Park et al. from hereon Park and US 20200008240-A1 to Golitschek.

Regarding claim 1 Islam teaches...a method of wireless communication comprising:
receiving, by a first wireless communication device from a second wireless communication device, a plurality of transmit opportunities in a shared channel (P.136, discloses the configuration for performing CFRA procedures, indices, and RACH occasion  for the one or more transmit opportunities of the UE.  P.120 further discloses the usage of enhanced component carrier within wireless communication system 100 which contains a first and second wireless device described as UE, BS correspondingly, where eCC is used in unlicensed spectrum or shared spectrum); but does not teach...determining, by the first wireless communication device, whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities; and triggering, by the first wireless communication device, a timer in response to: transmitting a random access message during the transmit opportunity, or failing to transmit the random access message during any of the plurality of transmit opportunities.

Park teaches…determining, by the first wireless communication device, whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities (P. 106, discloses the determination of whether the shared channel is in used by performing a listen before talk procedure in the shared channel in this case after LBT procedure applying a priority to a transmission unit). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam by incorporating the teachings of Park because the method and apparatus allows for the sensing of the channel set prior to each of a plurality of transmission opportunities according to the data transmitting instruction (Abs, Lns. 4-7). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Golitschek teaches...and triggering, by the first wireless communication device, a timer in response to: transmitting a random access message during the transmit opportunity (Fig. 4, P.57, discloses the trigger described as starting a timer described as content resolution timer in response if the physical layer indicates that a MSG3 has been transmitted, P63 further discloses the instructions for the UE to transmit during the transmission occasions.  P.105 discloses further example of starting a timer when the Msg3 is delivered to the phy for transmission), or failing to transmit the random access message during any of the plurality of transmit opportunities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam by incorporating the teachings of Golitschek because the method and apparatus allows for the monitoring of the clear channel assessment and saves unnecessary processing efforts by the user equipment apparatus since the processor doesn’t have to monitor retransmission request (Golitschek, P. 105). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200137806 A1 to Islam, US-20180139781 to Park et al. from hereon Park, and US 20200008240-A1 to Golitschek in view of US-20120082107-A1 to Ou.

Regarding claim 2 Islam, Park, and Golitschek teach the method of claim 1, but does not teach...further comprising: restarting, by the first wireless communication device, a random access procedure in response to the timer expiring before the first wireless communication device receives an instruction from the second wireless communication device during a period of the timer.

Ou teaches... further comprising: restarting, by the first wireless communication device, a random access procedure in response to the timer expiring before the first wireless communication device receives an instruction from the second wireless communication device during a period of the timer (P. 51, Lns. 1-5, discloses restarting by the first device (AP) a RA procedure described as the deactivation timer in response to the timer expiring before the first communication device receives an instruction from the second wireless communication device during a period of the timer described as STA sending a message via the PDCCH order to the cell. The deactivation timer for a SCell may be restarted by the UE when a preamble is transmitted using a physical RA channel (PRACH)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam, Park, and Golitschek by incorporating the teachings of Ou because the method and apparatus allows for the initiation of a Random Access procedure while that does not get deactivated unless there is no traffic or the resources are not available (Ou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Islam, Park, Golitschek, and Ou teach the method of claim 2, Ou teaches...wherein the instruction comprises a response to the random access message (P.51, Lns. 5-8, discloses the instructions comprises a response to the random access message described as the preamble within the random access procedure).

Regarding claim 4 Islam, Park, Golitschek, and Ou teach the method of claim 2, Golitschek teaches...wherein the instruction comprises a physical downlink control channel (PDCCH) message instructing the first wireless communication device to retransmit the random access message (P.51, discloses wherein the instruction comprises a PDCCH message instructing the retransmission of the RA message described as UE receiving a request for retransmission of Msg3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200137806 A1 to Islam, US-20180139781 to Park et al. from hereon Park and US 20200008240-A1 to Golitschek in view of US-20190246420-A1 to Park et al. from hereon Park420.

Regarding claim 5 Islam, Park, and Golitschek teach the method of claim 1, but does not teach...wherein the random access message is part of a two-step random access procedure.

Park420 teaches... wherein the random access message is part of a two-step random access procedure (Fig. 12, P. 136 discloses the random access message is part of a two-step random access procedure that comprises a transmission of message A and message B which are equivalent to msg1 and msg 2 transmission for random access messaging).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam, Park, and Golitschek by incorporating the teachings of Park420 because the method and apparatus allows for the random access procedure that may be a two-step or four-step random access process so that the base station and the UE can handle contention and contention-free random access procedures (Park420, Fig. 12, P. 135). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Allowable Subject Matter
Claims 9, 17, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “determine whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities; trigger a timer in response to transmitting a random access message during the transmit opportunity, and trigger the timer in response to failing to transmit the random access message during any of the plurality of transmit opportunities” as the prior art of record in stand-alone form nor in combination read into the amended claims.  Furthermore the prior art or record as disclosed in Pelletier, discloses (P. 33) triggering a random message during a transmit response after a timer response as part of timer specific module but it is silent to the triggering of the timer when monitoring or determining that the device failed to transmit the random process access message during any of the plurality of transmit opportunities.  The references review center around triggering a timer after events or just setting the timer and triggering processes once the timer has run out.  Claim 17 and 24 received similar treatment as both conditions such as triggering a timer response to transmit the random access message during the transmit opportunity and triggering a timer response to failing to transmit the random access message during any of the plurality of opportunities.
Claims 10-16, 18-23, and 25-30 are allowed because they depend from an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20210076429-A1 to Pelletier discloses P. 33 triggering a random message during a transmit response after a timer response as part of timer specific module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476